On Motion for Rehearing.
As stated in our original opinion, the expert’s affidavit submitted by appellants was properly stricken. The only remaining evidence submitted by appellants, the expert’s deposition, did not indicate the standard of care that was being used by the expert in evaluating the appellees’ conduct, while the affidavits submitted by appellees do clearly state their compliance with the requisite standard under Georgia law. Therefore, the appellants’ expert evidence is insufficient to counter the appellees’ affidavits and to withstand the motion for sum*255mary judgment.
Decided February 28, 1990
Rehearing denied March 30, 1990
Bedford, Kirschner & Venker, Andrew R. Kirschner, Thomas J. Venker, E. Graydon Shuford & Associates, E. Graydon Shuford, for appellants.
Allen & Ballard, Dennis A. Elisco, Hunter S. Allen, Jr., Long, Weinberg, Ansley & Wheeler, Robert G. Tanner, for appellees.

Motion for rehearing denied.